DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The remarks and/or amendments filed on 01/25/2021, are acknowledged.

EXAMINERS AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be file as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Mark Hissong on 01/14/2022.
	
In the Claims:	Please amend the claims as follows.
Claim 3: 	(Cancel)
Claim 39: REPLACE “The method as claimed in claim 3, wherein said microbubble- chemotherapeutic agent complex comprises a microbubble attached to or associated with at least one chemotherapeutic agent via a non-covalent linkage.” WITH - - The method as claimed in claim 1, wherein said microbubble-chemotherapeutic agent complex comprises a microbubble attached to or associated with the 
REASONS FOR ALLOWANCE
	The following is an examiner’s statement for reasons for allowance: The claims appear non-obvious in view of the closest prior art of record of Callan, Demore, and Lentacker given the unexpected results provided by applicant in the affidavits provided on 04/02/2020 and 01/25/2021. The affidavits show that the combination of microbubbles with rose Bengal and 5-FU or gemcitabine provide for an unexpected synergistic enhancement of action against pancreatic cancer cells that would not have been expected from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANCE W RIDER/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618